Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance
   The following is an examiner’s statement of reasons for allowance: as for claim 17, 24 and 30, the closest prior arts, Clark et al (7245875) in views of Bloch et al (5708253), discloses system and method that comprises a welding power source having a controller to regulate welding operation; a wireless remote control configured to remotely transmit a signal for controlling at least one of a plurality of welding parameters in the welding-type system; and a wireless receiver connected to the controller remote from the wireless remote control and configured to receive the signal and allow the controller to regulate at least one of the plurality of welding parameters in response thereto.  However, based on the amendments to claims 17, 24 and 30,  the prior art, Clark et al (7245875) in views of Bloch et al (5708253), do not disclose combination of a wireless receiver connected to the controller remote from the wireless remote control and configured to receive the signal and 
	Therefore, claims 17, 20-21, 23-24, 28-30, 32, and 34 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715